Dunbar, J.
(dissenting) — I dissent. It is conceded that the duty of inspection devolved upon Hoskins, the foreman in •charge of the blasting and breaking down of the rock. The appellant necessarily could not be charged with such duty Under the rule that, in the absence of apparent danger, he had a right to rely upon the master to furnish him a safe place to work. In this case I am convinced that Hoskins relied upon the fact that there was no apparent danger; but the master’s duty does not end here, else he would be placed on the same footing with the servant. The testimony of the respondent reveals the fact that, if Hoskins had made the inspection which he should have made, and which he testified it was easy to make, the hidden danger would have become apparent. The fall of the rock was not the result of an accident ; it was concededly the result of a blast; and if the inspection had been commensurate with the danger necessarily in*678cident to such work, the condition would have been discovered and the injury averted. In any event, the question of the sufficiency of the evidence was a question for the determination of the jury. I do not think the cases cited from this jurisdiction are controlling.